OPINION OF THE COURT
Philip C. Segal, J.
Petitioner’s proposed order directing that Dr. N. G. Berrill be designated as her expert in this child protective proceeding to conduct the forensic mental health evaluation previously authorized as to respondent Angel O. is rejected. By order made on August 29, 1994, this court already has designated Dr. Berrill to examine the subject child on respondent Angel O.’s behalf, and otherwise to assist him "in the defense of this proceeding.” In such circumstances, Dr. Berrill is disqualified *522from acting in a similar capacity on petitioner’s behalf. (See, American Motors Corp. v Huffstutler, 61 Ohio St 3d 343, 575 NE2d 116 [1991]; Wang Labs. v Toshiba Corp., 762 F Supp 1246 [ED Va 1991].)
Petitioner is directed to submit a new order for settlement on seven days’ notice including the designation of another expert and a copy of his or her curriculum vitae.